Citation Nr: 0008755	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-01 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an apportioned share of the veteran's 
Department of Veterans Affairs compensation benefits, on 
behalf of the minor child [redacted].


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

The appellant is the maternal aunt and legal guardian of the 
minor child, T.


FINDINGS OF FACT

1.  The minor child at issue in this appeal, T, was born on 
May [redacted], 1991.

2.  The veteran's is listed as T's father on her birth 
certificate

3.  A "Certificate of Paternity," State of North Carolina, 
Iredell County, lists the veteran as T's father.

4.  The veteran's signature appears on an "Affirmation 
Acknowledgment and Order of Paternity," also dated in 
January 1996, and signed by the District Court Judge, in the 
General Court of Justice, District Court Division, State of 
North Carolina, Iredell County.

5.  Pursuant to an August 1996 Consent Order, the appellant 
(T's maternal aunt) was awarded permanent custody of T.

6.  The veteran is not reasonably discharging his 
responsibility for support of the minor child.

7.  An apportionment will not cause the veteran undue 
hardship.


CONCLUSION OF LAW

The requirements for an apportioned share of the veteran's VA 
disability compensation benefits on behalf of the minor child 
have been met.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for an 
apportioned share of the veteran's VA disability compensation 
benefits, on behalf of the minor child.  

As a preliminary matter, the Board notes that in the 
appellant's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received at the RO in February 1998, she requested a 
hearing before a Member of the Board in Washington, D.C.  By 
VA letter dated in June 1999, the appellant was notified of 
the time and date of the requested hearing.  That letter was 
not returned as undeliverable, but the appellant did not 
appear at that hearing.  There are no other outstanding 
hearing requests of record, and the Board will proceed with 
this appeal. 

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's child if the veteran's child is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.451.  In this regard, the law 
provides that without regard to any other provision regarding 
apportionment, where hardship is shown to exist, benefits may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  See 38 C.F.R. § 3.451.  In determining 
the basis for a special apportionment, consideration will be 
given to such factors as: 1) the amount of VA benefits 
payable; 2) other resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed; 
and 3) special needs of the veteran, his or her dependents, 
and the apportionment claimants.  Id.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  Id.

A review of the record reveals that the minor child at issue 
in this appeal, T, was born on May [redacted], 1991.  The veteran is 
listed as T's father on a corrected birth certificate.  The 
veteran is also listed as T's father on a January 1996 
Certificate of Paternity, issued by the State of North 
Carolina, Iredell County.  Moreover, the veteran's signature 
appears on an "Affirmation Acknowledgment and Order of 
Paternity," also dated in January 1996, and signed by the 
District Court Judge in the General Court of Justice, 
District Court Division, State of North Carolina, Iredell 
County.  Pursuant to an August 1996 Consent Order, the 
appellant (T's maternal aunt, and the sister of T's 
biological mother) was awarded permanent custody of T.

In an April 1996 Declaration of Status of Dependents, the 
veteran listed the minor child T as his dependent.  He was 
temporarily awarded additional compensation for T, in 
addition to the compensation he received for a spouse and 
another dependent child.  

In June 1996, the appellant filed a claim for an apportioned 
share of the veteran's VA disability compensation benefits.  
In an October 1996 statement from the veteran, he denied 
paternity of T; consequently, effective May 1996 the RO 
removed T as the veteran's dependent, and adjusted his VA 
benefits accordingly.  

Both the veteran and the appellant submitted a statement of 
their monthly finances in October 1996.  The appellant also 
included a copy of her marriage certificate.  In a November 
1996 letter, the RO requested that the appellant provide 
information regarding her husband's income.  The RO informed 
the appellant that they could not process her claim for an 
apportionment unless she provided all income received by her, 
and all members of her household.  The appellant did not 
respond to that request, and in a February 1997 
determination, the RO denied the appellant's request for an 
apportionment.  The appellant disagreed with that denial, and 
initiated this appeal.  

In November 1997, the RO sent the parties letters requesting 
additional information.  The veteran was requested to provide 
court documents stating that he was not T's biological 
father, in light of his statements of record to that effect.  
The appellant was requested to provide information regarding 
her husband's expenses.  Those letters were sent to the 
parties' addresses of record, and were not returned as 
undeliverable.

In January 1998, the veteran submitted a statement in which 
he maintained that the appellant was a fraud, in that she was 
telling everyone that he claims T as his dependent.  He 
stated that the appellant was "trying to get the VA to 
believe that this is my child just for benefits."  He 
attached a copy of the August 1996 Consent Order, which lists 
T's parents, although the Board notes that that document does 
not address the topic of the identity of T's biological 
father.

In February 1998, the appellant submitted her substantive 
appeal.  She stated that the veteran willfully signed the 
paternity document as T's father.  She further stated that 
although she was not legally separated from her current 
husband, she did not have access to his earnings.

In light of the foregoing, in October 1998, the RO sent 
additional letters to both parties requesting that the 
veteran submit a copy of a court order showing that he was 
not the biological father of T, and that the appellant submit 
the date of her separation from her husband, and his monthly 
income from June 1996 to the date of their separation.  

The foregoing letters were sent to the parties' latest 
addresses of record, and were not returned as undeliverable.  
However, both the appellant and the veteran failed to respond 
to the RO's requests for additional information.  The Board 
finds that the further attempts to notify the parties in this 
respect would be futile, as they were made aware of the 
information needed to process this appeal on at least two 
occasions.  As such, the Board will proceed with disposition 
of this appeal based on the current record.

The Board acknowledges the veteran's statements of record, in 
which he appears to dispute paternity of the minor child.  
Nevertheless, according to VA law, proof of an illegitimate 
child's paternity includes:  (1) acknowledgment in writing 
signed by the reputed father; or, (2) evidence that the 
individual has been named as the child's father by a judicial 
decree ordering him to contribute to the child's support or 
for other purposes.  38 C.F.R. § 3.210(b)(1), (2).  As noted 
above, the record contains a January 1996 Certificate of 
Paternity, which lists the veteran as T's father, and a 
January 1996 "Affirmation Acknowledgment and Order of 
Paternity," which contains the veteran's signature 
acknowledging paternity of T.  The Board finds no reason to 
dispute the validity of those documents.  Moreover, in 
November 1997 and October 1998 letters, the RO specifically 
requested that the veteran provide evidence, such as a court 
order, showing that he was not T's biological father.  
However, the veteran failed to comply with this request.  In 
short, the Board finds no basis to contest the validity of 
the documents issued by the General Court of Justice, 
District Court Division, State of North Carolina, Iredell 
County, which indicate that the veteran is T's biological 
father, and the Board will proceed with this appeal on that 
basis.  See Id.  

Accepting that the veteran is T's father, the Board notes 
that the veteran is not reasonably discharging his 
responsibility for support of T, in that he provides no 
financial support for the child.  As outlined earlier in this 
decision, all or any part of a veteran's VA compensation or 
pension benefits may be apportioned on behalf of the 
veteran's child if the veteran's child is not residing with 
the veteran and the veteran is not reasonably discharging his 
responsibility for the child's support.  See 38 U.S.C.A. 
§ 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  In the present 
case, T is not residing with the veteran, and the veteran 
provides no support for T.  On that basis alone, the Board 
finds that an apportionment is warranted, on behalf of T.

The Board notes that the RO denied the appellant's request 
for an apportionment in part, because she did not provide 
requested information regarding her husband's income.  
However, as the Board is awarding an apportionment under 
38 C.F.R. § 3.450 and not 38 C.F.R. § 3.451, the Board need 
not address whether the appellant has established hardship, 
and thus, need not inquire further as to the appellant's 
husband's income.  See Hall, 5 Vet. App. 294 (there is no 
need for the claimant to establish hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450). 

The Board notes that pursuant to the most recent rating 
decision of record, dated in January 1996, the veteran's 
combined disability rating is 80 percent.  It appears that he 
is presently receiving benefits for a dependent spouse and 
one dependent child, who is presently receiving an 
apportionment.  The Board finds that it would be appropriate 
in this case to award the appellant an apportioned share of 
the veteran's VA benefits in a monthly amount of $100.00, on 
behalf of the minor child, T.  The Board finds that this 
amount will not cause the veteran undue hardship, as his net 
income exceeds his monthly expenses by approximately $475.00 
per month, based on recent information of record.  Moreover, 
the Board points out that the veteran is entitled to file a 
new Declaration of Status of Dependents, listing T as his 
dependent, so that he may receive additional VA benefits for 
T as a dependent. 


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, an apportioned share of the veteran's VA 
disability compensation benefits in a monthly amount of 
$100.00, on behalf of the minor child T, is granted. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
	



- 7 -




